 

20 GJ 584 av

Order Form (01/2005)

United States District Court, Northern District of [Jinois

 

 

 

 

 

 

 

 

 

e i u itti udge if Other ‘
eee Mace a ten iodees Jade Maria Valdez
CASE NUMBER |20-CR-00256 DATE | JUNE 17, 2020
CASE
TITLE U.S. v. BRANDON PEGUES
JUDGE KENDALL
DOCKET ENTRY TEXT MAGISTRATE JUDGE FUENTES

 

Grand Jury Proceeding

The Grand Jury for SPECIAL JANUARY 2019 the Session, a quorum being
present, returns the above-entitled indictment in open Court this date before

.

Judge or Magistrate Judge

 

WARRANT PREVIOUSLY ISSUED ON JUNE 1, 2020 IN 20 CR 256 TO STAND AND THE GOVERNMENT WILL
SEEK TO HAVE THE DEFENDANT DETAINED WITHOUT BOND PURSUANT TO TITLE 18, UNITED STATES
CODE, SECTION 3142.

FILE
JUN 17 2029

THOMAS GB
CLERK, U.S. DISTRICT SurT

SIGNATURE OF JUDGE (ONLY IF FILED
or MAGISTRATE JUDGE UNDER SEAL)

 

 

 

Courtroom Deputy Initials: AA

 

 

Page 1 of 1
